Citation Nr: 0732626	
Decision Date: 10/17/07    Archive Date: 10/26/07

DOCKET NO.  05-40 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD) for the periods from January 
23, 2004 to September 6, 2006, and from November 1, 2006 to 
April 3, 2007.

2.  Entitlement to a rating in excess of 70 percent for PTSD 
for the period from April 3, 2007 to the present.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant, his spouse, and daughter


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to December 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
service connection and awarded a 30 percent disability rating 
for PTSD, effective January 23, 2004.  

By a December 2006 rating decision, the RO awarded a 
temporary total rating effective September 6, 2006, to 
November 1, 2006, after which time a 30 percent disability 
rating was again effective.  Finally, by an April 2007 rating 
decision, the RO increased the disability rating for the 
veteran's PTSD from 30 to 70 percent disabling, effective 
April 3, 2007.  In July 2007, the veteran testified before 
the Board at a hearing that was held at the RO.

In a May 2007 statement, the veteran raised a new claim of 
entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).  The Board refers 
this claim to the RO for appropriate action.


FINDINGS OF FACT

1.  For the entire time on appeal (with the exception of the 
period in which a temporary total rating was assigned), the 
veteran's PTSD has been productive of an inability to 
establish and maintain effective relationships.

2.  Gross impairment in thought processes, persistent 
delusions or hallucinations, an inability to maintain 
personal hygiene, and disorientation have not been shown.


CONCLUSIONS OF LAW

1.  For the periods from January 23, 2004 to September 6, 
2006, and from November 1, 2006 to April 3, 2007, the 
criteria for a 70 percent rating, but no more, for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 
38 C.F.R. §§ 3.159, 4.126, 4.130, Diagnostic Codes (DCs) 
9411, 9440 (2007).

2.  For the period since April 3, 2007, the criteria for a 
rating in excess of 70 percent for PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 
3.159, 4.126, 4.130, DCs 9411, 9440 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2007).  
When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

In this case, the veteran timely appealed the ratings 
initially assigned for his PTSD disability on the original 
grant of service connection.  See 38 C.F.R. § 20.201; Beyrle 
v. Brown, 9 Vet. App. 24, 27 (1996); Collaro v. West, 136 
F.3d 1304 (Fed. Cir. 1998); Ledford v. West, 136 F.3d 776 
(Fed. Cir. 1998).  The Board must therefore consider 
entitlement to "staged ratings" for different degrees of 
disability in the relevant time periods, that is, since the 
original grant of service connection for PTSD.  See Fenderson 
v. West, 12 Vet. App. 119, 125-26 (1999).  

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities (hereinafter "Rating 
Schedule"), which is based, as far as practically can be 
determined, on average impairment in earning capacity.  
Separate diagnostic codes identify the various disabilities.  
See 38 C.F.R. Part 4.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2007).

Under the relevant rating criteria, a 50 percent rating is 
assigned when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is assigned when the psychiatric 
condition produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  

A 100 percent rating is assigned when there is total 
occupational or social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, DC 9411 (2007).  

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  

The veteran's PTSD has been rated as 30 percent disabling for 
the periods from January 23, 2004 to September 6, 2006, and 
from November 1, 2006 to April 3, 2007 (with an intervening 
temporary total rating from September 6, 2006 to October 31, 
2006), and as 70 percent disabling since April 3, 2007.  He 
asserts that he is entitled to higher ratings for each of 
these periods.  The Board will examine his entitlement to a 
higher rating for each period in turn.

A.  January 23, 2004, to September 6, 2006

Based on a review of the record, the Board finds that a 70 
percent rating for PTSD is warranted from January 2004 to 
September 2006.  Specifically, the veteran underwent VA 
examination for PTSD in April 2004.  At the time of the 
examination, the veteran complained of feeling irritable, 
jumpy, and excessively hypervigilant.  He described 
experiencing disturbed sleep, in that he frequently awoke 
mid-evening, sweating, after having a Vietnam-related 
nightmare.  

Mental status examination revealed a depressed and mildly 
agitated mood with a significantly restricted affect.  His 
eye contact was poor, and he was noted to have a slight 
rocking motion in his chair during most of the evaluation.  
The rate and flow of his speech was noted by some halting of 
speech, and paucity of content, but he was generally 
responsive to questions.  Orientation was not impaired, and 
memory was determined to be grossly intact.  No obsessive-
compulsive problems were observed, and there was no 
suggestion of any obscure thinking or confusion.  He did not 
demonstrate panic attack symptoms.  He admitted to suicidal 
ideation but denied intent.  He denied experiencing homicidal 
ideations.

Based upon these symptoms, the examiner determined that the 
most appropriate diagnosis for the veteran was severe, 
chronic, PTSD.  The veteran's PTSD symptoms were determined 
to be productive of significant impairment of social, 
occupational, and family functioning.  A Global Assessment of 
Functioning (GAF) of 35 was assigned.

VA treatment records dated from January 2004 to September 6, 
2006 show various PTSD symptoms, including guilt, 
hypervigilance, intrusive thoughts, flashbacks, auditory 
hallucinations, sleep disturbance, nightmares, irritability, 
anxiousness, depression, anger, panic attacks, isolation from 
others, inappropriate behavior, occasional suicidal 
ideations, passive homicidal ideations towards Asians, and 
problems with memory and concentration.  

Other findings include regular notations that his insight, 
judgment, and cognitive functions were intact.  His PTSD 
symptoms were noted to be ongoing with minimal relief from 
medication.  These treatment records also show that the 
veteran had increasing difficulty working, such that he had 
to reduce the number of days working per week from full-time 
at the time he filed his claim to three days per week in May 
2006.  

With regard to his social interaction, these records show 
that he had a few friends with whom he served in Vietnam with 
whom he had kept in touch by telephone.  However, aside from 
his wife, with whom there was considerable marital tension, 
he had no social contacts with whom he interacted on a 
regular basis.  Finally, these records show that the veteran 
was hospitalized twice in May 2006 for treatment of PTSD and 
again in July 2006.

Treatment records dated during the relevant time frame 
reflect GAF scores of 60, 55, 50, 45, 35, and 30, with scores 
predominantly in the range of 45 to 60.  The GAF is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness.  See Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 
240 (1995).  An examiner's classification of the level of 
psychiatric impairment at the moment of examination, by words 
or by a GAF score, is to be considered, but it is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  
See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 1995).

Under DSM-IV, GAF scores of 60 generally reflect moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks), or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or coworkers).  GAF scores 55 generally 
reflect some moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or coworkers).  See 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.) (DSM-IV).  

Scores of 41 to 50 reflect serious symptoms (suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  Scores 
of 35 reflect some impairment in reality testing or 
communication (e.g., speech that is at times illogical, 
obscure, or irrelevant) OR impairment in several areas, such 
as work or school, family relations, judgment, thinking or 
mood.  

Finally, scores of 30 reflect behavior that is considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriately, suicidal 
preoccupation) or inability to function in almost all areas 
(e.g., stays in bed all day, no job, home, or friends).

In this case, the evidence shows that the veteran had no 
friends with whom he interacted on a regular basis, that he 
spent the vast majority of his time in isolation, had an 
unstable marriage, was not close to family members, avoided 
situations involving crowds of people, had no recreational or 
leisure pursuits, and reported difficulty controlling 
outbursts of anger when in public.  

While the veteran's memory has been found to be intact, 
examiners have consistently found his concentration to be 
impaired.  Additionally, his functioning has been found to be 
impaired due to the presence of both auditory and visual 
hallucinations.  He has a demonstrated history of legal 
problems, including a July 2006 charge for driving under the 
influence of alcohol.  Finally, his ability to work has been 
demonstrated to be increasingly strained, such that he has 
had to decrease the number of days per week working, from 
full time at the time he filed his claim, to 3 days per week 
in May 2006.  

Based upon the above findings, the Board finds that the 
veteran's disability more nearly approximates a 70 percent 
disability rating for PTSD, for the period from January 23, 
2004 to September 6, 2006.  His history demonstrates clear 
occupational and social impairment, with deficiencies in most 
areas.  Therefore, a 70 percent is warranted.

With respect to whether his disability warrants a total 100 
percent disability rating for this period, however, the Board 
finds that the preponderance of the evidence is against 
entering such a finding.  The veteran has not been shown 
during this period to have gross impairment in thought 
processes or communication.  Further, while there is evidence 
of hallucinations, there is no evidence that he has 
persistent delusions or hallucinations.  Additionally, there 
is no evidence that his PTSD has caused a persistent danger 
of hurting himself, or that he is unable to maintain a 
minimal level of personal hygiene.  Moreover, he is not 
disoriented as to time or place, and there is no evidence 
that he suffers from a memory loss manifested by an inability 
to recall the names of close relatives, his own occupation, 
or his own name.  As such, the Board finds that an evaluation 
in excess of 70 percent is not warranted.

B.  September 6, 2006, to November 1, 2006

By way of clarification, the Board notes that the veteran was 
hospitalized for treatment of PTSD from September 6, 2006 to 
October 31, 2006.  The RO granted a 100 percent rating (for 
the period of hospitalization), effective from September 6, 
2006, to November 1, 2006.  See 38 C.F.R. § 4.29.  This issue 
is not on appeal.  Nonetheless, the 100 percent rating in 
effect during this period is the maximum rating possible 
under all potentially applicable rating criteria; the veteran 
cannot be awarded more than 100 percent under schedular 
criteria at any given time.  See 38 C.F.R. § 4.130.

C.  November 1, 2006, to April 3, 2007

The veteran did not undergo VA examination between November 
1, 2006 and April 3, 2007.  However, VA treatment records 
dated during the relevant time frame show that he felt that 
his PTSD symptoms had worsened after his October 2006 
hospitalization for PTSD.  Throughout this period, his 
symptoms were noted to remain relatively stable, with 
worsened chronic combat-related nightmares and continued 
intrusive recollections.  

These records also reveal that the veteran's cognition was 
intact and his speech was consistently noted to be 
articulate, spontaneous, and goal-directed, and normal in 
rate, rhythm and volume.  His thought processes were noted to 
be linear and logical, and there was no evidence of 
psychosis.  He consistently denied experiencing suicidal and 
homicidal ideations.  However, his insight was noted to be 
good and his judgment intact.  Finally, these records reveal 
that the veteran had cut back his schedule to work only two 
days per week as a result of his PTSD.

VA treatment records during this time frame note GAF scores 
of 45, reflecting serious symptoms (suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job).  

For this period, the Board finds, at the very least, that 
there is no appreciable difference between the veteran's PTSD 
symptomatology during this period, as compared to the period 
from January 23, 2004 to September 6, 2006.  Accordingly, the 
Board finds that a rating of 70 percent is warranted for the 
period from November 1, 2006 to April 3, 2007 also.  

The record for this period reflects that while the veteran 
has made an effort to increase his social interaction, this 
increased effort has resulted in an increased anxiety level.  
Additionally, there is no indication that his increased 
effort has resulted in closer, more meaningful relationships 
with his friends and family, and he continued to spend the 
majority of his time isolated from others.  

The record for this period also reflects that the veteran's 
PTSD symptomatology may overall be worse than it was during 
the prior period, as an example he cut back his schedule to 
work only two days per week, and he reported that the 
frequency and intensity of his combat-related nightmares had 
worsened.

Despite that the veteran's symptomatology for this period may 
be worse than it was previously, based upon the above 
findings, the veteran's disability for the period from 
November 1, 2006, to April 3, 2007, does not approximate a 
100 percent disability rating for PTSD.  Specifically, he has 
not been shown to have gross impairment in thought processes 
or communication.  Further, while there is evidence of 
hallucinations, there is no evidence that the veteran has 
persistent delusions or hallucinations.  

Additionally, there is no evidence that the veteran's PTSD 
has caused a persistent danger of hurting himself, or that he 
is unable to maintain a minimal level of personal hygiene.  
He is not disoriented as to time or place, and there is no 
evidence that he suffers from a memory loss manifested by an 
inability to recall the names of close relatives, his own 
occupation, or his own name.  As such, the Board finds that 
an evaluation in excess of 70 percent is not warranted.

D.  Since April 3, 2007

In essence, the Board has assigned a 70 percent rating for 
the veteran's PTSD for the entire time on appeal (except when 
he was awarded a 100 percent temporary total rating).  The 
final issue for the Board to address is whether he is 
entitlement to a rating in excess of 70 percent for the 
period since April 3, 2007.

The evidence shows that he underwent VA examination on April 
3, 2007.  At the time of the examination, he reported that he 
felt that the treatment he was receiving for PTSD was only 
serving to stir up memories of Vietnam that he wished he 
could forget.  The stirring up of these memories had resulted 
in symptomatology that the veteran felt had worsened since 
the date of the last examination.  

He described difficulty staying asleep at night, and reported 
frequent nighttime hypervigilance.  He reported recurrent and 
intrusive distressing recollections of events in Vietnam, and 
recurrent nightmares related to combat situations.  He 
reported that he generally tried to avoid conversations or 
watching things on television that reminded him of these 
events.  He additionally reported difficulty concentrating.  

The veteran's wife, who was also present at the examination, 
reported that his symptomatology had appeared to worsen since 
his period of hospitalization in September and October of 
2006.  She expressed frustration with his deterioration, 
particularly with respect to his increased nightmares with 
pronounced autonomic arousal, recounting that he had thrown 
her out of bed on occasion, and hit her once during a violent 
dream.  

Mental status examination revealed a mood that varied from 
elated to depressed, with an affect appropriate to content.  
There was no remarkable psychomotor activity and the 
veteran's speech was noted to be clear and coherent.  His 
thought process was unremarkable.  There was no evidence of 
delusions or hallucinations.  His memory, judgment and 
insight were determined to be intact, although his 
concentration was determined to be impaired.  He admitted to 
experiencing both suicidal and homicidal ideations but stated 
that he had no intention of acting on such ideations.  With 
regard to the homicidal ideations, he noted that he had the 
discipline to refrain from acting on such ideations as a 
result of his service in the United States Marine Corps.  

With regard to his social history, the veteran reported that 
he was currently married in a stable and loving relationship.  
He described the degree and quality of his other social 
relationships, however, as limited, adding that he was not 
comfortable with other people.  The veteran stated that he 
had almost no leisure pursuits.  

With regard to his legal history, the veteran reported that 
he had had no legal trouble since the date of the last VA 
examination.  He denied current alcohol or drug abuse.  

With regard to his employment history, the veteran reported 
that he was currently employed on a part-time basis as a 
janitor, in a position that he had held for less than one 
year.  He stated that he had missed an extensive amount of 
work in the past year as a result of his PTSD symptoms.  He 
reported that he had had trouble in his previous job as a 
result of his heightened startle reaction and hypervigilance.  
He stated that he had had to reduce his hours at work because 
the noise and movement of other people was causing him severe 
stress.

Based upon the above, the examiner determined that the most 
appropriate diagnoses for the veteran were chronic, severe 
PTSD and depression, not otherwise specified, secondary to 
PTSD.  The examiner noted that the veteran's symptomatology 
had worsened since the date of the last examination, and that 
he was currently unemployable, although he continued to work 
on a part-time basis.  

A GAF of 30 was assigned, reflecting behavior that is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment (e.g., 
sometimes incoherent, acts grossly inappropriately, suicidal 
preoccupation) or inability to function in almost all areas 
(e.g., stays in bed all day, no job, home, or friends).

Treatment records dated from April 2007 to June 2007, those 
dated most recently of record, show that the veteran 
complained of continued combat-related nightmares and 
intrusive recollections.  His anxiety in social situations 
also persisted, to such an extent that the veteran felt he 
was able to tolerate very little of being in public.  

These records also reveal that the veteran's cognition was 
intact and his speech was consistently noted to be 
articulate, spontaneous, and goal-directed, and normal in 
rate, rhythm and volume.  His thought processes were noted to 
be linear and logical, and there was no evidence of 
psychosis.  He consistently denied experiencing suicidal and 
homicidal ideations.  

Throughout this period, the veteran's insight was noted to be 
good and his judgment intact.  In addition, these records 
reveal that despite the veteran being found to be 
unemployable, he continued to work two days per week.  GAFs 
have generally been reported at 45, reflecting serious 
symptoms (suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  

In July 2007 testimony before the Board, the veteran reported 
that his PTSD symptomatology had continued to worsen.  He 
complained of difficulty concentrating, irritability, and 
recurrent nightmares.  He stated that he was no longer able 
to drive due to the stress of traffic, which brought on 
"road rage" and panic attacks.  His neighbor had driven him 
to his appointment for the hearing.  

With regard to his employment, the veteran reported that he 
had last been employed on a full-time basis in 1989.  He 
currently continued, however, to work on a part-time basis of 
between one and two days per week.  He stated that his PTSD 
symptomatology prohibited him from being able to work any 
more than one or two days per week.  He noted that his 
employers had facilitated his being able to continue to work 
on that schedule by agreeing to move him to an area away from 
other people.  He also noted that he had a relatively 
flexible work situation, in that he was able to leave if he 
had to, and return later to finish what he had left.  

He stated that he avoided going out in public.  If he had to 
be in public, he stated that he had to have his back to the 
wall.  With regard to his social interaction, the veteran 
reported that most of the time he avoided talking to his 
family members.  He stated that he had two daughters, with 
whom he was not close, but to whom he occasionally spoke on 
the phone.  

Based upon the above findings, the Board finds that for the 
period since April 3, 2007, the veteran's disability 
approximates no more than a 70 percent disability rating for 
PTSD.  His history demonstrates clear occupational and social 
impairment, with deficiencies in most areas; however, he has 
not been shown to have gross impairment in thought processes 
or communication, persistent delusions or hallucinations, in 
persistent danger of hurting himself, or that he is unable to 
maintain a minimal level of personal hygiene.  

He is not disoriented as to time or place, and there is no 
evidence that he suffers from a memory loss manifested by an 
inability to recall the names of close relatives, his own 
occupation, or his own name.  As such, the Board finds that 
an evaluation in excess of 70 percent is not warranted.

Duties to Notify and Assist the Appellant

Finally, the Veterans Claims Assistance Act of 2000, 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2006), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

The notice required by the VCAA can be divided into four 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; (3) that VA will attempt to obtain; and (4) request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, No. 
06-7001 (Fed. Cir. May 16, 2007).  

In February 2004, prior to the initial adjudication of the 
claim, the veteran was notified of the evidence not of record 
that was necessary to substantiate the claim.  He was told 
that he needed to provide the names of persons, agency, or 
company who had additional records to help decide his claim.  
He was informed that VA would attempt to obtain review his 
claim and determine what additional information was needed to 
process his claim, schedule a VA examination if appropriate, 
obtain VA medical records, obtain service records, and obtain 
private treatment reports as indicated.  

It was also requested that he provide evidence in his 
possession that pertained to the claim.  There is no 
allegation from the veteran that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
this claim.  Under these circumstances, the Board finds that 
the notification requirements of the VCAA have been satisfied 
as to both timing and content.

In addition, although the claim for PTSD was subsequently 
granted and the veteran disagreed with the initial rating, VA 
General Counsel has held that, when a claimant raises a new 
"downstream" issue, or claim, in a notice of disagreement, 
the VCAA does not require VA to provide new notice under 
§ 5103 so long as it addresses the new issue in an SOC, and 
provided that it gave a § 5103 notice in conjunction with the 
initial claim.  See VAOPGCPREC 8-03; Sutton v. Nicholson, 20 
Vet. App. 419 (2006) (once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, § 5103(a) notice has served it purpose, and its 
application is not longer required because the claim has 
already been substantiated).

As noted above, an initial VCAA notice was provided to the 
veteran in February 2004, in conjunction with his claim for 
service connection for PTSD and prior to the May 2004 rating 
decision that granted service connection.  The veteran 
appealed the rating assigned, and his disagreement with the 
rating assigned is a "downstream" issue.  Nonetheless, the 
RO also provided the veteran with additional VCAA notice in 
June 2004 with respect to his claim for a higher rating.  For 
this reason as well, further VCAA notice is not required.

With respect to the Dingess requirements, the veteran was 
given notice of what type of information and evidence he 
needed to substantiate his claim for an increased rating in 
March 2006 as this is the premise of the claim.  It is 
therefore inherent in the claim that the veteran had actual 
knowledge of the rating element of his claim; additionally, 
he was provided with notice of the type of evidence necessary 
to establish an effective date for the PTSD disability.    

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of the veteran's case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA's duty to assist includes (1) 
obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service medical records 
or other records relevant to active duty and VA or VA-
authorized medical records; and, (4) providing medical 
examinations or obtaining medical opinions if necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c).  

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim.  See McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  Further, the veteran requested and was provided 
with a personal hearing at the RO in August 2006, and before 
the Board in July 2007.  Next, specific VA medical opinions 
pertinent to the issues  were obtained in April 2004 and 
April 2007.  Therefore, the available records and medical 
evidence have been obtained in order to made adequate 
determinations as to this claim.  

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.


ORDER

A 70 percent disability rating, but no more, for PTSD is 
granted for the period from January 23, 2004, to September 6, 
2006, subject to the law and regulations governing the 
payment of monetary benefits. 

A 70 percent disability rating, but no more, for PTSD is 
granted for the period from November 1, 2006, to April 3, 
2007, subject to the law and regulations governing the 
payment of monetary benefits. 

An rating in excess of 70 percent for the period since April 
3, 2007, is denied.



____________________________________________
L. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)


 Department of Veterans Affairs


